The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 03/04/2021
4.	Claims 1-19 are currently pending.
5.	Claims 1 and 12-13 have been amended.

Claim Rejections - 35 USC § 103
6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-2, 5, 7-8, 13, 16, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jevtic (US 5,928,389) in view of Powell (US 5,015,331), Zajac (US 4,230,515), and Zhao et al (US 5,558,717) with substantiating evidence provided by Hytros et al (US 2003/0132319).
Regarding claim 1:
	Jevtic teaches a multi-chamber processing system (cluster tool, 100) [fig 1 & col 1, lines 26-50], comprising: a transfer chamber (transfer chamber, 112) [fig 1 & col 1, lines 26-50]; a processing chamber (process chamber, 104) [fig 1 & col 1, lines 26-50].
	Jevtic does not specifically disclose a showerhead assembly including a grounded top plate having a recess in its top center to support a top electrode through an isolator ring disposed in the recess, wherein the top electrode includes a diameter that is smaller than a diameter of the grounded top plate; and a support assembly including a top plate disposed opposite to the showerhead assembly.
	Powell teaches a showerhead assembly (40) including a grounded top plate (45 and horizontally extending portion of 57) having a recess in its top center (see fig 5) to hold a top electrode (disc, 51) through an isolator ring (insulator, 55) disposed in the 
	Jevtic and Powell are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the processing chamber of Jevtic to comprise the showerhead assembly of Powell to generate a remote plasma thereby preventing high energy ion bombardment of the substrate resulting in atomic chipping [Powell – col 3, lines 29-37 and col 4, lines 42-54]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the processing chamber of Jevtic to comprise the support assembly of Powell to support a substrate for processing [Powell - col 4, lines 28-30].
	Jevtic modified by Powell does not specifically disclose the top electrode has a passage formed therethrough with a gradually increasing inner diameter and a gas inlet positioned in a center of the passage.
	Zajac teaches a top electrode (top electrode, 3) has a passage formed therethrough (second outer area, 45) with a gradually increasing inner diameter (see fig 2) and a gas inlet (orifice, 1) positioned in a center of the passage [fig 1-2 & col 2, lines 55-64].
Modified Jevtic and Zajac are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the 
	Jevtic modified by Powell and Zajac does not specifically teach the showerhead assembly further comprising: a hollow cylinder having a top wall, a bottom wall, an inner diameter wall and an outer diameter wall; a disc having a top surface and a lower surface, the top surface coupled to the inner diameter wall, the lower surface coupled to the bottom wall, the disc positioned concentric with the recess and having a plurality of apertures extending between the lower surface and the top surface; an annular mounting flange extending from the outer diameter wall of the hollow cylinder, the mounting flange having an upper surface supporting the top plate and a lower surface, the lower surface disposed in a plane parallel to a plane of the top surface of the disc; and a lid rim having a channel formed therein, the lid rim circumscribing the disc and having a surface positioned coplanar with the disc.
	Zhao teaches a showerhead assembly further comprising: a hollow cylinder (vertical section of circular gas distribution faceplate 122) having a top wall (top of vertical section of 122), a bottom wall (bottom of vertical section of 122), an inner diameter wall (inner wall of vertical section of 122) and an outer diameter wall (outer wall of vertical section of 122) [fig 1 & col 15, lines 48-65]; a disc (horizontal section of 122) having a top surface (top of horizontal section of 122) and a lower surface (bottom, 127), the top surface (top of horizontal section of 122) coupled to the inner diameter wall (inner wall of vertical section of 122), the lower surface (bottom, 127) coupled to the bottom wall (bottom of vertical section of 122), the disc (horizontal section of 122) 
Modified Jevtic and Zhao are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the showerhead assembly of modified Jevtic with the disc of Zhao to allow for more uniform distribution of the processing fluid [Hytros – 0031]. Furthermore, it would have been obvious to one skilled in the art at the time of the invention to modify the showerhead assembly of modified Jevtic to further include the lid assembly of Zhao to provide layered and nested pieces which are joined only by surfaces having O-ring seals thereby eliminating all threaded connections within the processing chamber and reducing the likelihood of contamination of the processing chamber due to threaded connections which when tightened can flake off particles which could contaminate the semiconductor substrate being processed in the chamber [Zhao – col 15-16, lines 66-11].
structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 2:
	Modified Jevtic does not specifically disclose the showerhead assembly further includes an o-ring type seal gland formed in the annular mounting flange. 
Zhao teaches a showerhead assembly (top assembly) further includes an o-ring type seal gland (o-ring seal, 274) formed in the annular mounting flange (surrounding flange, 125) [fig 1 & col 15, lines 48-65]. 
Modified Jevtic and Zhao are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the showerhead assembly of modified Jevtic with the disc and annular mounting flange of Zhao to provide layered and nested pieces which are joined only by surfaces having O-ring seals thereby eliminating all threaded connections within the processing chamber and reducing the likelihood of contamination of the processing chamber due to threaded connections which when tightened can flake off particles which could contaminate the semiconductor substrate being processed in the chamber [Zhao – col 15-16, lines 66-11].
Regarding claim 5:
	Modified Jevtic does not teach the disc and the annular mounting flange are fabricated from an aluminum alloy. 
Zhao teaches a disc (bottom horizontal surface of circular gas distribution faceplate 122) and an annular mounting flange (surrounding flange, 125) are fabricated from an aluminum alloy (made of an aluminum) [fig 1 & col 15, lines 48-65]. 
Modified Jevtic and Zhao are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the showerhead assembly of modified Jevtic with the disc and annular mounting flange of Zhao to provide layered and nested pieces which are joined only by surfaces having O-ring seals thereby eliminating all threaded connections within the processing chamber and reducing the likelihood of contamination of the processing chamber due to threaded connections which when tightened can flake off particles which could contaminate the semiconductor substrate being processed in the chamber [Zhao – col 15-16, lines 66-11]. Furthermore, it would have been obvious to one skilled in the art at the time of the invention to modify utilize the materials disclosed in Zhao since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claims 7-8:
Modified Jevtic does not teach the inner diameter wall of the hollow cylinder and the top surface of the disc define a recessed center surface, and the channel circumscribes the recessed center surface; and wherein the disc, the hollow cylinder, and the annular mounting flange are fabricated from an aluminum alloy. 

Modified Jevtic and Zhao are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the showerhead assembly of modified Jevtic with the disc and annular mounting flange of Zhao to provide layered and nested pieces which are joined only by surfaces having O-ring seals thereby eliminating all threaded connections within the processing chamber and reducing the likelihood of contamination of the processing chamber due to threaded connections which when tightened can flake off particles which could contaminate the semiconductor substrate being processed in the chamber [Zhao – col 15-16, lines 66-11]. Furthermore, it would have been obvious to one skilled in the art at the time of the invention to modify utilize the materials disclosed in Zhao since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claim 13:

	Jevtic does not specifically disclose the processing chamber comprising a chamber body having a support assembly disposed therein, and a lid assembly comprising: a first electrode surrounded and supported by a grounded second electrode disposed opposite the first electrode, the first electrode having a diameter that is smaller than a diameter of the grounded second electrode, the first electrode having an outer section; wherein a plasma cavity is defined in the lid assembly between the first electrode and a first surface of the grounded second electrode, and wherein the first surface includes a plurality of gas passages formed through the grounded second electrode; and an isolation ring disposed about an outer diameter of the outer section of the first electrode, wherein the isolation ring and the outer section of the first electrode fit within a recess formed in the first surface of the grounded second electrode.
	Powell teaches a processing chamber (lower chamber, 43) comprising a chamber body (chamber body, 57) having a support assembly (lower electrode, 44) disposed therein [fig 5 & col 3, lines 49-56 and col 4, lines 15-27], and a lid assembly (40) comprising: a first electrode (disc, 51) surrounded and supported by a grounded second electrode (bottom surface of 51 surrounded and indirectly supported by 45/57) disposed opposite the first electrode (disc, 51), the first electrode (51) having a diameter (inner diameter of 51 defining 52) that is smaller than a diameter of the grounded second electrode (outer diameter of 57), the first electrode (disc, 51) having an outer section (outer portion of 51) [fig 5 & col 3-4, lines 49-14]; wherein a plasma cavity 
	Jevtic and Powell are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second processing chamber of Jevtic to comprise the lid assembly of Powell to generate a remote plasma thereby preventing high energy ion bombardment of the substrate resulting in atomic chipping [Powell – col 3, lines 29-37 and col 4, lines 42-54]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the processing chamber of Jevtic to comprise the support assembly of Powell to support a substrate for processing [Powell - col 4, lines 28-30].
Jevtic modified by Powell does not specifically disclose the first electrode having a frustum-shaped expanding section having a gradually increasing diameter from a gas inlet to a base thereof, wherein a plasma cavity is defined between the inner diameter of the frustum-shaped expanding section of the first electrode and a first surface of the grounded second electrode, and wherein the surface area of the first surface of the 
Zajac teaches a first electrode (top electrode, 3) having a frustum-shaped expanding section (second outer area, 45) having a gradually increasing diameter from a gas inlet to a base thereof (see fig 2) [fig 1-2 & col 2, lines 55-64], wherein a plasma cavity (space between 3 and 5) is defined between the inner diameter of the frustum-shaped expanding section of the first electrode (second outer area, 45) and a first surface of the grounded second electrode (top of 5), and wherein the surface area of the first surface of the grounded electrode (total surface area of top of 5) is greater than an area (see fig 1-2) of the base of the frustum-shaped expanding section (horizontal portion of 45) [fig 1-2 & col 2, lines 55-64].
Modified Jevtic and Zajac are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the top electrode of modified Jevtic to include a passage with a gradually increasing inner diameter, as in Zajac, to improve uniformity of the processing rates [Zajac – fig 3 & col 3, lines 12-18].
Jevtic modified by Powell and Zajac does not specifically disclose a perforated plate disposed opposite a second surface of the second electrode, wherein perforations of the perforated plate are in fluid communication with the plurality of gas passages of the second electrode, wherein the second electrode and the perforated plate each comprise a notched outer diameter, and the notched outer diameter of the second electrode is adapted to mount on the notched outer diameter of the perforated plate.

Modified Jevtic and Zhao are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the lid assembly of modified Jevtic with the perforated plate of Zhao to allow for more uniform distribution of the processing fluid [Hytros – 0031]. Furthermore, providing the structure such that the pieces are layered and nested and are joined only by surfaces having O-ring seals thereby eliminates all threaded connections within the processing chamber and reducing the likelihood of contamination of the processing chamber due to threaded connections which when tightened can flake off particles which could contaminate the semiconductor substrate being processed in the chamber [Zhao – col 15-16, lines 66-11].
The claim limitations “a lid assembly for providing a plasma to a showerhead” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claims 16 and 19:
	Modified Jevtic teaches the perforated plate (process gas distribution faceplate, 122) is a first perforated plate (122) and a second perforated plate (perforated blocker plate, 124) is disposed between the grounded second electrode (45/57) and the first perforated plate (122), and at least a portion of the second perforated plate (124) is adapted to mount to the second surface of the grounded second electrode (see 126 in fig 1 of Zhao) [Powell - fig 5 & col 3-4, lines 49-14 and Zhao - fig 1 & col 15, lines 48-65]; and the perforations of the first perforated plate (122) and the second perforated plate (124) are in fluid communication with the gas passages of the grounded second electrode (123) [Powell - fig 5 & col 3-4, lines 49-14 and Zhao - fig 1 & col 15, lines 48-65].
Regarding claim 18:
Modified Jevtic teaches the frustum-shaped expanding section (second outer area, 45) of the first electrode (top electrode, 3) is connected to a RF power source (RF power supply, 65) and adapted to confine a plasma of reactive gases within the plasma cavity (space between electrodes) [Powell - fig 5 & col 3-4, lines 49-14 and Zajac - fig 1-2 & col 2, lines 55-64]. 
9.	Claims 3, 14-15, and 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jevtic (US 5,928,389) in view of Powell (US 5,015,331), Zajac (US 4,230,515), and Zhao et al (US 5,558,717) as applied to claims 1-2, 5, 7-8, 13, 16, and 18-19 above, and further in view of Matsuki et al (US 6,830,007).
 have been set forth above.
Regarding claim 3:
	Modified Jevtic does not specifically disclose a heater positioned below the lower surface of the mounting flange. 
	Matsuki teaches a heater (heater, 15) positioned below the lower surface of the mounting flange (below lower surface of flange of 17) [fig 3 & col 5, lines 9-20].
Modified Jevtic and Matsuki are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the showerhead assembly of modified Jevtic with the heater of Matsuki to fix the grounded electrode at the desired temperature [Matsuki - col 5, lines 9-20].
Regarding claims 14-15:
	Modified Jevtic does not teach the perforated plate of the lid assembly includes a fluid channel embedded in an outer diameter thereof for conveying a heating medium to heat the perforated plate; and the perforated plate of the lid assembly convectively heats the grounded second electrode. 
	Matsuki teaches a first perforated plate (plate, 3) includes a fluid channel (path, 13) embedded in an outer diameter thereof for conveying a heating medium (water) to heat the perforated plate (plate, 3) [Matsuki – col 6, lines 16-27].
Modified Jevtic and Matsuki are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the lid assembly of modified Jevtic with the fluid channel of Matsuki 
The claim limitations “for conveying a heating medium to heat the perforated plate” and “the perforated plate of the lid assembly convectively heats the grounded second electrode” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 17:
Modified Jevtic does not specifically teach the first perforated plate includes a fluid channel embedded in an outer diameter thereof for conveying a heating medium.
Matsuki teaches a first perforated plate (plate, 3) includes a fluid channel (path, 13) embedded in an outer diameter thereof for conveying a heating medium (water) [Matsuki – col 6, lines 16-27].
Modified Jevtic and Matsuki are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the lid assembly of modified Jevtic with the fluid channel of Matsuki to decompose or polymerizing material gases by thermal and plasma energy, allowing for the material gases to effectively react in the vapor phase to enable deposition of a .
10.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jevtic (US 5,928,389) in view of Powell (US 5,015,331), Zajac (US 4,230,515), and Zhao et al (US 5,558,717) as applied to claims 1-2, 5, 7-8, 13, 16, and 18-19 above, and further in view of Fukuda (US 2003/0097987).
The limitations of claims 1-2, 5, 7-8, 13, 16, and 18-19 have been set forth above.
Regarding claim 4:
	Modified Jevtic does not teach a thermocouple positioned in the showerhead assembly. 
	Fukuda teaches a thermocouple (thermocouple, 122) positioned in the showerhead assembly (showerhead, 4) [fig 1 & 0052]. 
Modified Jevtic and Fukuda are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the showerhead assembly of modified Jevtic to further include a thermocouple, as in Fukuda, to measure the temperature of the showerhead [Fukuda – 0052].
11.	Claims 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jevtic (US 5,928,389) in view of Powell (US 5,015,331), Zajac (US 4,230,515), and Zhao et al (US 5,558,717) as applied to claims 1-2, 5, 7-8, 13, 16, and 18-19 above, and further in view of Or et al (US 6,364,949).
 have been set forth above.
Regarding claims 6 and 9:
	Modified Jevtic does not teach the disc and the annular mounting flange have a thermal resistance of less than about 5 x 10-4 m2 K/W. 
	Or teaches a disc and an annular mounting flange (showerhead) have a thermal resistance (thermal contact resistance) of less than about 5 x 10-4 m2 K/W (about 5 x 10-4 m2 K/W) [col 3, lines 16-24].
Modified Jevtic and Or are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the disc and the annular flange of modified Jevtic with the material of Or since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
12.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jevtic (US 5,928,389) in view of Powell (US 5,015,331), Zajac (US 4,230,515), and Zhao et al (US 5,558,717) as applied to claims 1-2, 5, 7-8, 13, 16, and 18-19 above, and further in view of Foster et al (US 5,628,829).
The limitations of claims 1-2, 5, 7-8, 13, 16, and 18-19 have been set forth above.
Regarding claim 10:
	Modified Jevtic does not specifically disclose a heater is positioned in the passage of the top electrode. 

Modified Jevtic and Foster’829 are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the passage of the top electrode of modified Jevtic to include a heater, as in Foster’829, to conduct heat away from the electrode [Foster’829 - col 8-9, lines 61-24].
13.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jevtic (US 5,928,389) in view of Powell (US 5,015,331), Zajac (US 4,230,515), Zhao et al (US 5,558,717), and Foster et al (US 5,628,829) as applied to claim 10 above, and further in view of Fukuda (US 2003/0097987).
The limitations of claim 10 have been set forth above.
Regarding claim 11:
	Modified Jevtic does not teach a thermocouple disposed in the showerhead assembly. 
	Fukuda teaches a thermocouple (thermocouple, 122) disposed in the showerhead assembly (showerhead, 4) [fig 1 & 0052]. 
Modified Jevtic and Fukuda are analogous inventions in the field of deposition apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the showerhead assembly of modified Jevtic to further include a thermocouple, as in Fukuda, to measure the temperature of the showerhead [Fukuda – 0052].
14.	Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jevtic (US 5,928,389) in view of Powell (US 5,015,331) and Zajac (US 4,230,515).
Regarding claim 12:
	Jevtic teaches a multi-chamber processing system (cluster tool, 100) [fig 1 & col 1, lines 26-50], comprising: a chamber (process chamber, 104) [fig 1 & col 1, lines 26-50].
Jevtic does not specifically disclose the chamber comprising a chamber body having a support assembly disposed therein opposing a lid assembly, the lid assembly comprising: a first electrode at least partially surrounded by a second electrode, the first electrode having a diameter that is smaller than a diameter of the second electrode and being supported by an isolation ring disposed in a recess formed in the second electrode, the first electrode having an outer section, wherein the second electrode is disposed opposite the first electrode, wherein a plasma cavity is defined in the lid assembly between the first electrode and a first surface of the second electrode and includes a plurality of gas passages that are in fluid communication with the plasma cavity, and wherein the first electrode includes an upper disc surface having an outer disc diameter wall and an outer body diameter wall that has a diameter less than a diameter of the outer disc diameter wall.
Powell teaches a chamber (lower chamber, 43) comprising a chamber body (chamber body, 57) having a support assembly (lower electrode, 44) disposed therein opposing a lid assembly (40) [fig 5 & col 3, lines 49-56 and col 4, lines 15-27], the lid assembly (40) comprising: a first electrode (disc, 51) at least partially surrounded by a 
	Jevtic and Powell are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second processing chamber of Jevtic to comprise the lid assembly of Powell to generate a remote plasma thereby preventing high energy ion bombardment of the substrate resulting in atomic chipping [Powell – col 3, lines 29-37 and col 4, lines 42-54].
Jevtic modified by Powell does not specifically disclose the first electrode having a frustum-shaped expanding section that has a gradually increasing diameter from a 
	Zajac teaches a first electrode (top electrode, 3) having a frustum-shaped expanding section (second outer area, 45) that has a gradually increasing diameter from a gas inlet to a base thereof (see fig 2) [fig 1-2 & col 2, lines 55-64]; wherein a plasma cavity (space between 3 and 5) is defined between the inner diameter of the expanding section of the first electrode (second outer area, 45) and a first surface of the second electrode (top of 5) and wherein the second electrode (5) has a surface area greater than an area of the base of the expanding section (see fig 1-2) [fig 1-2 & col 2, lines 55-64].
Modified Jevtic and Zajac are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the top electrode of modified Jevtic to include a passage with a gradually increasing inner diameter, as in Zajac, to improve uniformity of the processing rates [Zajac – fig 3 & col 3, lines 12-18].
It is noted that the combination of references teach the limitation “wherein the isolation ring is disposed about an outer diameter of the expanding section”. Specifically, modified Jevtic teaches the isolation ring (55) extends directly downward from the bottom surface of the first electrode (51) to surround a plasma excitation region (46) [Powell – fig 5]. Furthermore, the expanding section (45) extends directly downward from the bottom surface of the first electrode (3) within a plasma excitation combination of references teach the limitation above. The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The claim limitations “dry etch” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Response to Arguments
15.	Applicant’s arguments, see Remarks, filed 03/04/2021, with respect to the rejection of claim(s) 1-19 under 35 USC 103(a) have been fully considered but they are not persuasive.
	Applicant argues that Powell and Zajac would not be combined because Powell is configured for single wafer processing, whereas Zajac is configured to process multiple substrates. 
In response, examiner disagrees. Zajac and Powell are both capacitively coupled plasma processing apparatuses and produce a plasma between the electrodes. In CCP apparatuses, Zajac is disclosed to improve the uniformity of the processing rates with an upper electrode having a gradually increasing inner diameter [Zajac – fig 3 & col 3, lines 12-18]. The fact that Powell chooses to process a single substrate and Zajac chooses to process multiple substrates simultaneously does NOT change this fact. As such, modifying the upper electrode of Powell with the upper electrode shape of Zajac is deemed obvious.
	Applicant argues that Powell/Zajac do not teach the newly recited limitations drawn to the respective diameters of the upper/lower electrodes.
	In response, it is noted that the limitations are overly broad. Nothing in the claims requires the claimed diameters to be the outer diameters of the respective electrodes.

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Kendall/Primary Examiner, Art Unit 1718